                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

            Cheri Miller,            )               JUDGMENT IN CASE
                                     )
             Plaintiff(s),           )             3:20-cv-00493-MOC-DCK
                                     )
                 vs.                 )
                                     )
 Charlotte-Mecklenburg Schools Board )
            of Education,
            Defendant(s).            )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 11, 2021 Order.

                                               August 11, 2021




     Case 3:20-cv-00493-MOC-DCK Document 34 Filed 08/11/21 Page 1 of 1
